Appeal from an order of the Court of Claims directing the entry of judgment upon an award made for the appropriation of real property for highway purposes without suspension of interest for the period from July 24, 1962 to November 20, 1962. The pertinent statute provides for the suspension of interest on the award from the expiration of 30 days after notification by the Attorney-General to claimant or his attorney of his readiness and willingness to approve title to the property covered by the award upon presentation to him of proper instruments to the date of such presentation unless otherwise ordered by the court upon application by claimant or his attorney made on notice prior to the entry of judgment “ showing a satisfactory reason why interest should not be suspended.” (Court of Claims Act, § 19, subd. 4.) The Attorney-General served notice on claimant that he was ready to approve title to the subject premises upon the presentation of certain enumerated papers including a release of the lien of a subsisting mortgage thereon. The instrument of release not having been presented within the statutory 30-day period, claimant moved for an order directing the payment of the award without the suspension of interest. It is not contended that the delay in obtaining the release, comprehending about four months, was due to any unreasonable demand on the part of the State or that the required instrument was not necessary to complete its legal title to the premises appropriated. The reason assigned for the tardiness in procuring it is that claimant was engaged during the period of delay in the conduct of negotiations with the mortgagee whereby it attempted to retain the entire proceeds of the award without adverse effect upon the favorable interest rate provided by the mortgage. We do not doubt, of course, the right of respondent to have bargained at length with the mortgagee in an effort to attain the result desired. We are equally certain that the Legislature did not intend that the State should be burdened with the payment of interest on the award during the process. Order reversed, on the law and the facts, and motion denied, with $10 costs. Gibson, Herlihy and Taylor, JJ., concur; Bergan, P. J., and Reynolds, J., dissent and vote to affirm in an opinion by Reynolds, J.